Name: Commission Regulation (EEC) No 311/81 of 5 February 1981 amending Regulation (EEC) No 3495/80 on transitional measures in respect of imports during the first quarter of 1981 of sheepmeat and goatmeat products from certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 2 . 81 Official Journal of the European Communities No L 34/ 19 COMMISSION REGULATION (EEC) No 311/81 of 5 February 1981 amending Regulation (EEC) No 3495/80 on transitional measures in respect of imports during the first quarter of 1981 of sheepmeat and goatmeat products from certain non-member countries necessary to amend Regulation (EEC) No 3495/80 in order to make these dates correspond ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3446/80 (2 ), and in particular Article 33 thereof, Whereas Commission Regulation (EEC) No 3495/80 (3 ) laid down transitional measures for imports during the first quarter of 1981 of sheepmeat and goatmeat products from certain non-member countries, and, in particular, provided for a limit on the import levy up to 31 March 1981 ; Whereas the import licences issued under this system are valid for three months ; whereas the said licences must be issued on 30 January 1981 ; whereas it is In Article 1 of Regulation (EEC) No 3495/80, 31 March 1981 ' is hereby replaced by '30 April 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 30 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 February 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7 . 1980, p . 1 . ( 2 ) OJ No L 359 , 31 . 12 . 1980 , p . 16 . (3) OJ No L 365, 31 . 12 . 1980, p . 21 .